Citation Nr: 0411835	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-14 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for coccydynia due to removal of the coccyx.  

2.  Entitlement to a disability rating in excess of 10 
percent for a residual scar from removal of the coccyx.  

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from May 1979 to 
January 1981.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Indianapolis, Indiana, Regional Office 
(RO).  The appellant filed a notice of disagreement with that 
rating decision in September 2002.  After receiving a 
statement of the case in April 2003, the appellant perfected 
his appeal to the Board by timely filing a substantive appeal 
in May 2003.  

The appellant appeared at a Video Conference hearing before 
the undersigned Veterans Law Judge in August 2003.  

As will be explained below, this appeal is remanded to the RO 
via the Appeals Management Center in Washington, DC.  VA will 
notify you if further action is required on your part.  


REMAND

The appellant asserts that his service-connected coccydynia 
due to removal of the coccyx and residual scar from removal 
of the coccyx are both more severely disabling than currently 
evaluated.  He argues, therefore, that a higher rating is 
warranted for each disability.  He further contends that his 
service-connected disabilities prevent him from obtaining and 
maintaining any form of substantially gainful employment.  

The appellant's two service-connected disabilities apparently 
stem from a pilonidal cyst that was asymptomatic at service 
entrance but required excision in November 1979.  He 
subsequently underwent a coccygectomy five months later 
because of continued complaints of pain in the coccygeal area 
and the failure of nonoperative modalities to relieve the 
pain.  

Since service, the appellant has continued to experience pain 
related to his service-connected disabilities.  However, the 
available evidence does not provide any indication as to 
whether there is functional disability associated with either 
of the appellant' service-connected disabilities.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that when the Board believes the medical evidence of record 
is insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  

Additionally, a November 2001 letter from the Human Resources 
department at Alcoa, the appellant's former employer, 
indicated that the medical department had reviewed his 
return-to-work restriction with departments in the plant, but 
had been unable to find work suitable for him within his 
restriction.  As no job had been identified, he was informed 
that Alcoa was unable to return him to work at the present 
time.  The Board notes that no records have been obtained 
from Alcoa and associated with the claims file, which would 
presumably describe in some detail the specific restrictions 
under which the veteran was placed, and those functions he 
was no longer able to physically accomplish.   

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:  

1.  Ensure that all notice obligations have 
been satisfied in accordance with 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and any other 
applicable legal precedent.  Particularly, the 
appellant should be notified of what evidence 
VA will develop and what evidence he must 
furnish, and he should be requested to provide 
any evidence in his possession that pertains to 
his claims.  

2.  Contact the appellant and request that he 
provide the necessary authorizations, with 
addresses, in order to permit VA to request 
medical records from his former employer, 
Alcoa, or other personnel records reflecting 
his work restrictions when employed with that 
company, which may be pertinent to the 
appellant's claims for increased ratings.  Then 
the RO should obtain copies of all identified  
records for the appellant and associate them 
with the claims file.  

3.  Schedule the appellant for a VA orthopedic 
examination to determine the severity of his 
service-connected coccydynia due to removal of 
his coccyx and residual scar from removal of 
the coccyx.  All indicated consultations, 
studies and tests should be performed if not 
contraindicated.  The entire claims folder and 
a copy of this Remand should be made available 
to and reviewed by the examiner prior to the 
examination.  The examiner should be requested 
to described the nature of all pathology 
associated with the disabilities at issue, and 
to identify the degree of any functional 
limitations attributable to each disability, 
particularly during a flare-up.  The examiner 
should be requested to present all opinions and 
findings, and the reasons and bases therefor, 
in a clear, comprehensive, and legible manner 
on the examination report.  

4.  Advise the appellant of the provisions set 
forth at 38 C.F.R. § 3.655(b) regarding failure 
to report for scheduled VA examinations.  

5.  Following completion of the above 
development, review the appellant's claims for 
increased ratings for his coccydynia due to 
removal of his coccyx and residual scar from 
removal of the coccyx, along with his claim for 
a total disability rating.  Because each of the 
disabilities is currently assigned the maximum 
schedular rating under the currently designated 
Diagnostic Codes, consideration should be given 
to higher ratings under any other analogous 
Diagnostic Code, (as may be indicated by the 
restrictions placed on the veteran's activity 
by his former employer, or limitation of 
function of affected parts as may be disclosed 
on examination), and whether an extraschedular 
rating is warranted for either of the 
disabilities.  If any of the claims remains 
denied, the appellant should be furnished a 
supplemental statement of the case and afforded 
the appropriate period of time to respond.  
Thereafter, the case should be returned to the 
Board for further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.  



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


